Citation Nr: 0532790	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-26 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for lumbar spine disorder.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran served active duty from October 1945 until 
February 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  In a decision of August 2003, the RO concluded that 
new and material evidence had not been presented to reopen a 
claim for service connection for lumbar spine disorder.  


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the appeal, and there 
has been no prejudicial failure of notice or assistance to 
the appellant.  

2.  The veteran's claim for service connection for lumbar 
spine disorder was previously denied, as a claim for "back 
injury," in March 1946 on the basis that no injury was 
incurred in service, and the existing congenital dorsal spine 
deformity was not aggravated in service.  The veteran was 
notified in writing of the decision, and he submitted 
additional evidence in August 1946.  In September 1946, a 
supplemental rating decision was issued, affirming the March 
1946 rating.  The veteran was again notified of the decision 
and his appellate rights, but he did not initiate an appeal 
of the decision.  

3.  The evidence presented since September 1946 does not 
raise a reasonable possibility of substantiating the claim 
for service connection for lumbar spine disorder.





CONCLUSIONS OF LAW

1.  The September 1946 decision by the RO that denied 
entitlement to service connection for "back injury" is 
final.  Veterans Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008; effective 
Jan. 25, 1936, to Dec. 31, 1957.

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
lumbar spine disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
United States Court of Appeals for Veterans' Claims (Court) 
has held that this notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 U.S.C.A. § 5103(A) (West 
2002); 38 C.F.R. § 3.159(c) (2005).  

In the present case, the issue on appeal arises from a claim 
for service connection for lumbar spine disorder.  In this 
context, the Board notes that a substantially complete 
application was received in June 2003.  In August 2003, prior 
to its adjudication of this claim, the AOJ provided notice to 
the veteran regarding VA's duties to notify and to assist.  
In an August 2003 letter, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claim 
for service connection; information and evidence that VA 
would seek to provide, and information and evidence that the 
veteran was expected to provide.  In an August 2003 phone 
call, the AOJ notified the claimant about the VCAA and how it 
applied to his claim, specifically asking whether the veteran 
had any additional evidence he believed would help 
substantiate the claim.  According to a record of that phone 
call, the veteran did not report any additional evidence and 
requested that a decision be made.  Although the record is 
unclear whether the appellant was explicitly asked to provide 
"any evidence in his possession that pertains" to his 
claim, the Board finds that the fourth element was satisfied.  
First, the August 2003 letter informed the veteran that 
additional information was needed to support his claim, and 
asked him to send the information to the AOJ.  Second, the 
May 2004 Statement of the Case (SOC) contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Finally, the August 2003 phone call record indicates that the 
veteran was informed about the evidence currently in the 
AOJ's possession and asked if he knew of any outstanding 
relevant evidence.  The record indicates that the veteran 
responded that there was no additional evidence and a 
decision should be made.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit any relevant evidence in his 
possession.  Thus, the Board finds that the VA has satisfied 
its duty to notify.

Regarding the duty to assist, the Board finds that the VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  The AOJ obtained all 
relevant evidence identified by the veteran.  The veteran's 
service medical records (SMR) were obtained.  Private post-
service medical records were obtained.  The February 1946 
claim, the evidence submitted to support the claim, and the 
March 1946 and September 1946 rating decisions are of record.  
The Board does not know of any additional relevant evidence 
which has not been obtained.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

II.  Whether there is New and Material Evidence to Reopen a 
Claim
 For Service Connection for Lumbar Spine Disorder. 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran contends that the RO erred in refusing to reopen 
and grant his claim for service connection for lumbar spine 
disorder.  In his July 2003 claim, the veteran asserted that 
his current lumbar spinal stenosis was incurred in service 
and that he never had a back condition prior to active duty.  

The veteran made a previous claim for service connection for 
a "back injury" in February 1946 and was denied by the RO 
in March 1946.  In his February 1946 claim, the veteran 
asserted that he had deformity of the spine since 1943, but 
that the condition was aggravated by his in-service activity.  
The Board notes that the previously considered evidence 
included the veteran's SMRs.  An October 1945 entrance 
medical record showed that the veteran's "marked lumbar 
dorsal scoliosis" was noted on examination at the time of 
entry into service.  A February 1946 medical survey reported 
that the veteran had a lumbar scoliosis to the left, a 
thoracic scoliosis to the right, and the pelvis was tilted 
down to the left, with the anterior superior iliac spine on 
the left about 1/2 inch to 1 inch lower than the right.  The 
medical survey also reported that an x-ray showed asymmetry 
of the lumbo-sacral articular facets, which might have caused 
some of the veteran's instability and pain.  This February 
1946 medical survey concluded that the veteran's condition 
was a congenital deformity of the dorsal spine which pre-
existed service and which progressed naturally, unaffected by 
any service activity.  The March 1946 RO decision denied the 
veteran's claim based on a lack of evidence of injury during 
active duty which could have caused or aggravated the 
condition.  The RO noted that the veteran was only in service 
for a little over five months, which was an insufficient 
amount of time for the veteran's scoliosis to develop; in 
other words, the scoliosis had to pre-date the veteran's 
entry into service.  The RO also noted that the January 1946 
medical records indicate that, while hospitalized, the 
veteran gave a medical history of a spinal injury and pain 
from playing football two years before.  Accordingly, the RO 
concluded that the spine deformity was not related to service 
and denied the claim.  The veteran was notified of the 
decision and he submitted additional evidence in August 1946.  
In September 1946, a supplemental rating decision was issued 
confirming the March 1946 denial, due to a lack of evidence 
showing an in-service injury which could have aggravated the 
pre-existing condition.  The veteran did not initiate an 
appeal.

The September 1946 rating decision is final based upon the 
evidence then of record.  38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the September 1946 decision that was the last final 
adjudication that disallowed the veteran's claim.

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
for a lumbar spine disorder was filed in July 2003, the 
regulations in effect since August 29, 2001, apply.  
Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and re-adjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.

The additional evidence that has been presented since the 
previous decision includes the veteran's written statements 
from August 2003 and July 2004.  In his July 2004 statement, 
the veteran asserts that he never injured his back prior to 
entering the military and that he did not have scoliosis 
before entering the military.  Both letters assert that the 
veteran injured his back while in training exercise in 1945-
46.

Also presented are private medical records from: Naples 
Community Hospital dated in May 1995, Radiology Regional 
Center dated in September 1999, and Sun Coast Hospital dated 
from April 2000 to May 2001.  The additional evidence also 
includes treatment records from Clearwater Imaging Center 
dated from April 2000 to June 2000.  These records all report 
a diagnosis of lumbar spinal stenosis and treatment for that 
diagnosis.  None of the records provide a link or nexus 
between the veteran's current lumbar spine disorder and an 
in-service injury that aggravated or caused the disorder, 
which was the principal reason for the March and September 
1946 denials.  In fact, none of the medical histories 
obtained provide any mention of the veteran's military 
service, let alone an injury in service.

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a lumbar spine disorder fails to 
address the inadequacies of the appellant's claim at the time 
of the prior denial in September 1946.  In this respect, the 
additional evidence submitted does not contain any competent 
evidence to the effect that the veteran's lumbar spine 
disorder was incurred in or aggravated by service.  The Board 
notes that the additional medical records do not contain any 
medical opinion relating a current lumbar spine disorder to 
service.  The Board also notes that the veteran's written 
statements are not sufficient to reopen the claim.  His 
report of injuries in service was considered when his claim 
was denied in 1946.  In addition, the Board notes that the 
veteran's current statement that the scoliosis did not pre-
exist service is not competent evidence to refute the 
veteran's October 1945 enlistment medical examination record 
which noted dorsal lumbar scoliosis at service entrance.   

Consequently, the Board finds that the evidence received 
since the September 1946 denial of the claim for service 
connection for a spine disorder is not sufficiently 
significant to warrant reconsideration of the merits of the 
claim.  The evidence does not raise a reasonable possibility 
of substantiating the claim.  As the evidence received since 
the RO decision to deny service connection for a lumbar spine 
disorder is not new and material, the claim for service 
connection for a lumbar spine disorder may not be reopened.  
The prior decision denying the claim remains final.  

ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for lumbar spine disorder.  The 
request to reopen the claim is denied.  


____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


